Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 1/5/2022:
Referring to the response to the rejections of independent claims 1, 20, 30, and 40 (arguments: pages 8-9):   The 35 rejections have been dropped in view of amendments.  Claims 1-4, 6-10, 12-14, 16-20, 30-34, and 36-40 are allowed.
Allowable Subject Matter
Claims 1-4, 6-10, 12-14, 16-20, 30-34, and 36-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 20:
U.S. Publication No. 20170280481 to Stern-Berkowitz et al disclose in Figures 1-5 a method in a terminal (WTRU) for acquiring paging information during a set of one or more paging occasions (a PF comprises a plurality of POs, wherein each PO corresponds to a subframe; the plurality of POs are the claimed “set of one or more paging occasions, such as PO subframe set [0,4,5,9] comprising PO subframes 0, 4, 5, and 9), one paging occasion corresponding to a subframe (each PO corresponds to a subframe), wherein the method comprises (Sections 0074-0077 and 0393):
Determining a first subframe of the set of one or more paging occasions (PO subframe 0)…
Determining a last subframe of the set of one or more paging occasions (PO subframe 9)…
Wherein the terminal is required to attempt to acquire the paging information in any subframe between the first subframe and the last subframe of the set of one or more paging occasions (any of PO subframes 0, 4, 5, and 9).  eNB transmits pages to WTRU via POs.  There may be multiple PFs per paging cycle and multiple POs within a PF.  WTRU monitors a PO per paging cycle, and the PO is determined 

, wherein the first subframe of the set of one or more paging occasions is a subframe of a Discovery Reference Signal, DRS, Transmission Window, DTxW; and determining a last subframe of the set of one or more paging occasions, wherein the last subframe of the set of one or more paging occasions is a subframe outside of the DTxW…”, and can be logically combined with Stern-Berkowitz et al.

Independent claims 30 and 40:
U.S. Publication No. 20170280481 to Stern-Berkowitz et al disclose in Figures 1-5 a method in a network node (eNB) for paging a terminal (WTRU) within a paging occasion window (PF; the claim does not specifically define a claimed “paging occasion window” so a PF can read on a paging occasion window since a PF comprises a plurality of POs) assigned to the terminal, the paging occasion window comprising two or more paging occasions (a PF comprises a plurality of POs, wherein each PO corresponds to a subframe; the plurality of POs are the claimed “two or more paging occasions, such as PO subframe set [0,4,5,9] in a PF comprising PO subframes 0, 4, 5, and 9), one paging occasion corresponding to a subframe (each PO corresponds to a subframe), wherein the method comprises (Sections 0074-0077 and 0393):
Transmitting a paging message to the terminal in one of the two or more paging occasions within the paging occasion window assigned to the terminal.  eNB transmits pages to WTRU via POs in a PF.  There may be multiple PFs per paging cycle and multiple POs within a PF.  WTRU monitors a PO per paging cycle, and the PO is determined based on WTRU ID.  For FDD, PO subframes may be certain subframes, such as subframes [9], [4,9], or [0,4,5,9], as configured by eNB.  For TDD, the PO subframes may be certain subframes, such as subframes [0,1,5,6], as configured by eNB.  Or, the subsets of subframes for POs may be certain subsets, such as [0], [0,5], or [0,1,5,9] , as configured by eNB.  For 
…
Stern-Berkowitz et al do not specifically disclose a method in a network node for paging a terminal (WTRU) within a paging occasion window assigned to the terminal, the paging occasion window comprising two or more paging occasions, one paging occasion corresponding to a subframe, wherein the method comprises: transmitting a paging message to the terminal in one of the two or more paging occasions within the paging occasion window assigned to the terminal.  
U.S. Publication No. 20140086173 to Sadeghi et al disclose in Sections 0402, 0666, and 0668 wherein eNB allocates a paging frame PF to WTRU (claimed “paging occasion window assigned to the terminal”).  

However, none of the prior art disclose the limitations “…wherein a first subframe of the paging occasion window is aligned with a first subframe of a Discovery Reference Signal, DRS, Transmission Window, DTxW, of the network node and a last subframe of the paging occasion is after a last subframe of the DTXxW such that the paging occasion window extends beyond the DTxW, and the one of the two or more paging occasions in which the paging message is transmitted is a subframe within the paging occasion window but outside of the DTxW.”, and can be logically combined with Stern-Berkowitz et al and Sadeghi et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20170303247 to Yasukawa et al disclose in Figures 1-17 that UE monitors, for each predetermined time frame, any one of the common search space and the user specific search space in a predetermined physical downlink control channel in order to obtain downlink control information; Figure 8 shows paging occasions assigned to different UEs in a paging frame.  Refer to Sections 0008-0119.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/Christine Ng/
Examiner, AU 2464
January 12, 2022